

EXECUTIVE EMPLOYMENT AGREEMENT
 


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 20th day of December, 2006, by and between BiTech Pharma, Inc., a Delaware
corporation (“Company”) and Hongping Lang (“Executive”).
 


RECITALS:


A. The Company desires that Executive perform his services as Chief Executive
Officer and President of the Company, having been duly appointed to such
position by the Board of Directors of the Company.


B. Executive desires to continue in such engagement.


C. This Agreement contains other provisions applicable to the employment of
Executive by the Company.


In consideration of the above Recitals and the provisions of this Agreement, the
Company and Executive agree as follows:


Title and Responsibilities. Executive shall serve as Chief Executive Officer
(“CEO”) and President of the Company. Executive’s responsibilities and duties
shall include those inherent in Executive’s position with the Company. Executive
shall devote his best efforts and full business time to the business and
interests of the Company.


Compensation. The Company will pay Executive a salary at the rate of $60,000 per
year payable in accordance with the Company's standard payroll policies,
including compliance with applicable withholding. Executive’s salary will be
paid bi-monthly at 1st and 16th of each month.


Restricted Stocks. Executive may be eligible to receive restricted stocks from
time to time in the future, on such terms and subject to such conditions as the
Board of Directors shall determine as of the date of any such grant and pursuant
to the existing stock plan(s) of the Company.


Benefits. Executive shall be entitled to such employee benefits generally
available to full-time salaried employees of the Company, including without
limitation, health insurance, paid vacation of not less than 2 weeks per year,
retirement plans and other similar benefits; provided, that Company reserves the
right to amend, modify, terminate or make any other changes in such benefits
generally available to full-time salaried employees of the Company at any time
in its sole discretion.
 

--------------------------------------------------------------------------------


 
The Company shall pay or reimburse Executive for all travel and entertainment
expenses incurred by Executive in connection with Executive’s duties on behalf
of the Company, subject to the reasonable approval of the Company. Executive
shall only be entitled to reimbursement to the extent that Executive follows the
reasonable procedures established by the Company for reimbursement of such
expenses which will include, but will not be limited to, providing satisfactory
evidence of such expenditures.
 
Severance. If his employment is terminated by the Company for any reason, other
than for Cause (as defined herein), he will receive severance pay of up to 2
months of his current base salary, less standard deductions and withholdings
after the first year of employment and on a prorate basis over the first year of
the agreement. For purposes of this letter agreement "Cause" shall mean the
occurrence of any of the following events: (i) his repeated failure to
satisfactorily perform his job duties as assigned by the Company;(ii) his
failure to comply with all written material applicable laws in performing his
job duties or in directing the conduct of the Company's business; (iii) his
commission of any felony or intentionally fraudulent act against the Company or
its affiliates, employees, agents or customers; (iv) his engagement or
participation in any activity which is directly competitive with or
intentionally injurious to the Company or any of its affiliates; (v) his
commission of any fraud against the Company or any of its affiliates or use of
intentional appropriation for his personal use or benefit of any funds or
properties of the Company not authorized by the Board to be so used or
appropriated.


Term. The employment of Executive under this Agreement shall be for an
unspecified term. The Company and Executive acknowledge and agree that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, and with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages award or compensation other than
as provided in this Agreement.


Confidentiality Agreement. Executive is required to complete, sign and return
the Company's standard form of Employee Confidentiality (the " Confidentiality
Agreement ") attached herein as Exhibit A.


Invention Disclosure Agreement. Executive is required to complete, sign and
return the Company's standard form of Employee Invention Disclosure Agreement
attached herein as Exhibit B.





--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COMPANY:
BiTech Pharma, Inc.
By: /s/ Jun Bao

--------------------------------------------------------------------------------

Name: Jun Bao
Title: Chairman of the Board


EXECUTIVE
By: /s/ Hongping Lang

--------------------------------------------------------------------------------

Hongping Lang





--------------------------------------------------------------------------------



 
Exhibit A
 
Confidentiality Agreement 
 
This agreement is made between Hongping Lang (the "Employee") and BiTech Pharma,
Inc., (the Employer").
 
FOR GOOD AND VALUABLE CONSIDERATION, the Employee agrees to the terms of this
agreement as part of the terms of the Employee being hired by the Employer.
 
1. The Employee acknowledges that, in the course of employment by the Employer,
the Employee has, and may in the future, come into the possession of certain
confidential information belonging to the Employer including but not limited
certain scientific and technical information including, without limitation,
formulae, patterns, compilations, programs, methods, techniques, processes,
biological material, gene sequences, protein sequence and related information,
protein refolding and purification, data, designs, source codes, research plans,
business plans, business opportunities, customer or personnel lists or financial
statements that: (a) derives independent economic value actual or potential, for
not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. 
 
2. The Employee hereby covenants and agrees that he or she will at no time,
during the term of employment, use for his or her own benefit or the benefit of
others, or disclose or divulge to others, any such confidential information.
 
3. Upon termination of employment, the Employee will return to the Employer,
retaining no copies, all documents relating to the Employers business including,
but not limited to, records, notes, reports, manuals, drawings, diagrams,
blueprints, correspondence, computer programs, and all other materials and all
copies of such materials, obtained by the Employee during employment.
 
4. The Employee hereby covenants and agrees that he or she will at no time,
after the termination of employment, shall not use for his or her own benefit or
the benefit of others, or disclose or divulge to others, any such confidential
information.
 
5. Violation of this agreement by the Employee will entitle the Employer to an
injunction to prevent such competition or disclosure, and will entitle the
Employer to other legal remedies, including attorney's fees and costs.
 
7. This agreement shall be governed by the laws of state of California.
 
8. If any part of this agreement is adjudged invalid, illegal or unenforceable,
the remaining parts shall not be affected and shall remain in full force and
effect.
 

--------------------------------------------------------------------------------


 
9. This agreement shall be binding upon the parties, and upon their heirs,
executors, personal representatives, administrators and assigns.  No person
shall have a right or cause to cause of action arising out of or resulting from
this agreement except those who are parties to it and their successors in
interest.
 
10. This instrument, including any attached exhibits and addenda, constitutes
the entire agreement of the parties.  No representation or promises have been
made except those that are set out in this agreement.  This agreement may not be
modified except in writing signed by all the parties.
 


 

Employee: Hongping Lang Employer: BiTech Pharma, Inc.         By: /s/ Hongping
Lang   By: /s/ Jun Bao  



 

--------------------------------------------------------------------------------


 
Exhibit B
 
INVENTION DISCLOSURE AND ASSIGNMENT AGREEMENT


In consideration of my employment with BiTech Pharma, Inc., a Delaware
corporation (the "Company"), and for other good and valuable consideration, the
undersigned hereby agrees as follows:


1.  During the course of my employment with the Company, I may learn of the
Company's confidential information or confidential information entrusted to the
Company by other persons, corporations or firms. I understand that all of the
following information and materials are confidential information (the
"Confidential Information") belonging to the Company and shall be kept strictly
confidential, even if not physically marked as such:


(a) Discoveries, concepts and ideas including, without limitation, the nature
and results of research and development activities, processes, gene and protein
sequence and related information, protein refolding and purification
information, formulas, inventions, computer-related equipment or technology,
techniques, "know-how," designs, drawings and specifications;


(b) Production processes, marketing techniques and arrangements, mailing lists,
purchasing information, pricing policies, quoting procedures, financial
information, customer and prospect names and requirements, employee, customer,
supplier and distributor data and other materials and information relating to
the Company's business and activities and the manner in which the Company does
business;


(c) Application, operating system, database and other computer software, whether
now or hereafter existing, developed for use on any operating system, all
modifications, enhancements and versions and all options available with respect
thereto, and all future products developed or derived therefrom;


(d) Source and object codes, flowcharts, algorithms, coding sheets, routines,
subroutines, compilers, assemblers, design concepts and related documentation
and manuals;


(e) Information and materials received by the Company from third parties in
confidence (or subject to nondisclosure or similar covenants);


(f) Any other materials or information related to the business or activities of
the Company which are not generally known to others engaged in similar
businesses or activities; and


(g) All ideas which are derived from or relate to my access to or knowledge of
any of the above enumerated materials and information.



--------------------------------------------------------------------------------


 
2.  I will not, except with the prior written consent of the Company, or except
if I am acting as an employee of the Company solely for the benefit of the
Company in connection with the Company's business and in accordance with the
Company's business practices and employee policies, at any time during or
following the term of my employment by the Company, directly or indirectly,
disclose, divulge, reveal, report, publish, transfer or use, for any purpose
whatsoever, any Confidential Information.


3.  I will make full and prompt disclosure to the Company of all inventions,
improvements, modifications, discoveries, methods and developments (all of which
are collectively termed "Developments" hereinafter), whether patentable or not,
made or conceived by me or under my direction during my employment, whether or
not made or conceived during normal working hours or on the premises of the
Company. However, this Paragraph 3 shall not cover Developments which do not
relate to the Company's actual or anticipated business or research and
development as conducted by the Company, or expressed by the Company to me,
during the term of my employment, provided that such Developments are made or
conceived by me entirely during other than the Company working hours, and not on
the Company's premises and not with the use of the Company's equipment,
supplies, facilities, tools, devices or trade secret information. I agree to
assign, and do hereby assign, to the Company any right, title or interest I may
have in any Developments covered by this Paragraph 3. I agree to execute any
instruments and to do all other things reasonably requested by the Company (both
during and after my employment with the Company) in order to vest more fully in
the Company all ownership rights in those Developments hereby transferred by me
to the Company. If anyone or more of such items are protectable by copyright and
are deemed in any way to fall within the definition of "work made for hire," as
such term is defined in 17 U. S. C. Section101, such work shall be considered a
"work made for hire," the copyright of which shall be owned solely, completely
and exclusively by the Company. If anyone or more of the aforementioned items
are protectable by copyright and are not considered to be included in the
categories of works covered by the "work made for hire" definition contained in
17 U.S. C. Section 101, such work shall be deemed to be assigned and transferred
completely and exclusively to the Company by virtue of my execution of this
letter. Upon request by the Company, I agree to assign to the Company all
Developments covered by this Paragraph 3 and any patents or patent applications
covering such Developments and to execute and deliver such assignments, patents
and applications, and other documents as the Company may direct and to fully
cooperate with the Company to enable the Company to secure and patent or
otherwise protect such Developments in any and all countries.


4. I hereby represent that, to the best of my knowledge, there is no legal
prohibition including, but not limited to, an agreement with any former employer
that might prevent me from performing my contractual obligations with the
Company. At the end of this Agreement I have set forth what I represent and
warrant to be a complete list of all inventions, if any, patented or unpatented,
including a brief description thereof (without revealing any confidential or
proprietary information of any other party) which I may have conceived prior to
my employment with the Company and for which I claim ownership or are in the
physical possession of a former employer and which are therefore excluded from
the scope of this Agreement. If there are no such exclusions from this
Agreement, I have so indicated by writing "None" below in my own handwriting.



--------------------------------------------------------------------------------




5.  I will not disclose to the Company, or induce the Company to use, any
confidential information of other persons, corporations or firms, including my
former employers (if any).


6.  At the time I begin my employment and during the term of my employment with
the Company, I will not engage in or become employed by or act on behalf of any
other person, corporation or firm which is engaged in any business competitive
with that of the Company, unless such contract has been approved by the Company
in writing and signed by an appropriate personnel manager of the Company.


7.  Upon termination of my employment, unless my obligations are transferred to
a subsidiary or affiliated company of the Company, I agree to leave with the
Company all records. drawings, notebooks, computer data, software, computer
tapes, and other documents pertaining to the Company's confidential information,
whether prepared by me or others, and also any computers, instruments,
equipment, tools or other devices in my possession which are owned by the
Company.


8.  This agreement supersedes any previous oral or written communications,
representations, understandings or agreements with the Company or any
representative of the Company.


9.  My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination, and shall be binding
upon my heirs, executors and administrators.



Dated this 20th day of December, 2006         Employee:   By: /s/ Hongping Lang
      Address:      
3505 Cadillac Ave., #F7
Costa Mesa, CA





PRIOR INVENTIONS: See Annex “A”. If none, write “NONE”



--------------------------------------------------------------------------------



ANNEX "A"


PRIOR INVENTIONS


(Use additional pages, if necessary)
 
 

   
1.__None
                                2.                             3.              
                  4.                             5.                            
6.                             7.                


 

--------------------------------------------------------------------------------

